PER CURIAM.
The appellants in the above-styled cause have filed a motion asking this Court to-enter a judgment discharging and releasing the defendants in the foregoing cause, and it appearing that the case was appealed from this Court to the United States Su*919preme Court, as shown by the opinion of that Court reported in 38S U.S. 370, 87 S.Ct. 532, 17 L.Ed.2d 427, in which that Court said:
“The petition for a writ of certiorari is granted and the judgment of the Supreme Court of Mississippi is reversed.”
In view of that opinion, this Court has no alternative than to enter a judgment dismissing the prosecution and releasing defendants.
It is therefore the order of the Court that defendants in the above-styled cause be hereby discharged, and the charges brought against them are dismissed, with prejudice.
So ordered.